DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 17-32 have been examined.
	Claims 1-16 have been cancelled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19, and 24-32 is/are rejected under 35 U.S.C. 102(a)(1) as being unpantable over Seto (US6292719B1).

	Claim.17 Seto discloses a driver assistance system for a motor vehicle (see at least abstract, a controller which is arranged to decide a danger point on a traveling road according to a travelling circumstance of the vehicle,  fig.1, element 130 is a control device, fig.4, col.1, ln3-5, an information system which informs a driver that a traveling vehicle is approaching a danger point), comprising: a driver assistance device configured to perform the following: evaluating signals of at least one surround sensor on the motor vehicle (see at least fig.1, 4-5, element 101-104 are different sensors, the evaluation of the sensor system using elements 101-104 base on fig.1, steps S100-S103 of fig.4, col.1, ln22-36); providing, if the evaluation shows an increased probability of a collision with a detected object, which is above a first threshold value (see at least fig.4, 25-26, step S104, which is decided as a function of a predefined reference distance whether the vehicle is driving to the danger point, col.1 ln37-52), a warning of danger or emergency braking, which is automatically prepared or triggered and executed (see at least fig.4, step S105, col.1, ln37-52, wherein the controller 130 informs that the vehicle is traveling toward the danger point by outputting an alarm information signal from the controller 130) ; storing, for an increased probability of a collision with a detected object, which is above a second threshold value, the current vehicle position or the vehicle position within a predefined period of time after exceedance of the second threshold value (see at least fig.4,13 col.6, ln 1-21, col.10, ln 29-54, col.6, ln 22-24, stores the present position of the vehicle as a danger point in the RAM, col.5, ln 37-52); and in response to a spatial area about the vehicle position being traveled through again, the stored information is taken into account for the triggering or the preparation of the warning of danger or the emergency braking (see at least fig.4,13 col.6, ln 1-21, col.10, ln 29-54, col.6, ln 22-39, stores the present position of the vehicle as a danger point in the RAM, col.5, ln 16-21, 37-52, col.12, ln 6-11).

	Claim.24 Seto discloses wherein after the triggering of emergency braking, it is determined if the triggering was an instance of false triggering or the triggering was an instance of legitimate triggering, and the result is stored in the storage medium (see at least fig.4,19, 25-26, step S110, col.6, ln 8-21).
	Claim.25 Seto discloses wherein in response to traveling through the spatial area about the vehicle position, for which stored information is available in the storage medium, this information is made available to the motor vehicle (see at least fig. 17, col.12, ln 6-11, ln 57-64, col.15, ln 30-40).
	Claim.26 Seto discloses wherein the first threshold value and/or the second threshold value may be changed as a function of the information provided by the storage medium (see at least fig.3-4, step S109, col.6, ln 1-7).
	Claim.27 Seto discloses wherein in response to traveling through the spatial area about the vehicle position, for which stored information is available in the storage medium, the first threshold value and/or the second threshold value are changed in such a 5[BOSC.P11093US] manner(see at least fig.4, 25-26, step S104, which is decided as a function of a predefined reference distance whether the vehicle is driving to the danger point, col.1 ln37-52), that at locations at which driving situations having an increased collision risk have increasingly been detected, the threshold value is lowered, so that a warning of danger or emergency braking is prepared or triggered and executed earlier (see at least fig.4,13 col.6, ln 1-21, col.10, ln 29-54, col.6, ln 22-24, stores the present position of the vehicle as a danger point in the RAM, col.5, ln 37-52); and in response to a spatial area about the vehicle position being traveled through again, the stored information is taken into account for the triggering or the preparation of the warning of danger or the emergency braking (see at least fig.4,13 col.6, ln 1-21, col.10, ln 29-54, col.6, ln 22-39, stores the present position of the vehicle as a danger point in the RAM, col.5, ln 16-21, 37-52, col.12, ln 6-11).

	Claim.29 Seto discloses wherein structural conditions are taken into account in the determination of the maximum speed to be recommended (see at least fig.4-13 col.6, ln 1-21, col.10, ln 29-54, col.6, ln 22-39, stores the present position of the vehicle as a danger point in the RAM, col.5, ln 16-21, 37-52, col.12, ln 6-11, col.15, 41-67).
	Claim.30 Seto discloses wherein at least one of the following are considered to be structural conditions: bridge passages, tunnel passages, traffic circles, and/or roadside objects on the outside of the curve (see at least fig.24-25, col.15, 41-67).
	Claim.31 Seto discloses wherein in response to traveling through the spatial area about the vehicle position, for which stored information in the storage medium is available, and for which an increased collision risk has been detected and instances of false triggering have been detected, at least one of the following is satisfied: the emergency braking is deactivated completely; the emergency braking is limited to a lower maximum deceleration value; in the case of reducing the maximum deceleration value, deceleration is already carried out earlier, prior to reaching the dangerous position; the deceleration function is degraded; and/or an alternative function is activated for reducing danger (see at least fig.4-13 col.6, ln 1-21, col.10, ln 29-54, col.6, ln 22-39, stores the present position of the vehicle as a danger point in the RAM, col.5, ln 16-21, 37-52, col.12, ln 6-11, col.15, 41-67).
	Claim.32 Seto discloses wherein the warning of the driver always remains active (see at least fig.2, col.4, ln 15-39).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto (US6292719B1) as applied to claim 17 above, and further in view of Farmer (US2003000464A1).
	Claim.18 Seto does not discloses wherein the second threshold value is associated with a lower probability of a collision than the first threshold value.
	However, Farmer discloses wherein the second threshold value is associated with a lower probability of a collision than the first threshold value (see at least p2, for safety concerns, these systems must use a low threshold in determining whether the identified target object is potential collision hazard in order to prevent the system from missing a bona fide hazard target).
	It would have been obvious to modify Seto to include wherein the second threshold value is associated with a lower probability of a collision than the first threshold value by Farmer in order to for determining the likelihood that stationary objects detected by a sensor in a geographic area are unusual, based on comparing remotely sensed characteristics of those objects with characteristics detected by similar sensors, operating with locating devices in the same geographical area on previous occasions (see Farmer’s p10). 
Claim 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto (US6292719B1) as applied to claim 17,20 above, and further in view of Knoop(US20040019426A1).
Claim.20 Seto does not discloses wherein together with the storage of the current vehicle position or the additional plurality of vehicle positions along a traveled trajectory, further data are stored.
However, Knoop discloses wherein together with the storage of the current vehicle position or the additional plurality of vehicle positions along a traveled trajectory, further data are stored (see at least fig.1, p18-19, data which characterize the driving behavior of the vehicle in question are stored in a non-volatile memory device).
It would have been obvious to modify Seto to include wherein together with the storage of the current vehicle position or the additional plurality of vehicle positions along a traveled trajectory, further data are stored by Knoop in order to prevent a collision with another object or a reduction in the consequences of an impending collision with another object (see Knoop’s p0001). 
Claim.21 Seto discloses wherein the further data relate to at least one of: stationary objects in the detecting range of the surround sensor; moving objects in the detecting range of the surround sensor; detected traffic-lane markings; ascertained collision probabilities; driver actions; and/or a movement profile of the motor vehicle(see at least fig.25-26, typical patterns of a danger points).
Claim.22 Seto does not discloses wherein the storage of the vehicle position or the vehicle positions of any further data at the time of exceedance of the second threshold value or within a predefined period of time after it, occurs on a storage medium carried in the motor vehicle.
However, Knoop discloses wherein the storage of the vehicle position or the vehicle positions of any further data at the time of exceedance of the second threshold value or within a predefined period of time after it, occurs on a storage medium carried in the motor vehicle (see at least fig.1, p18-19, data which characterize the driving behavior of the vehicle in question are stored in a non-volatile memory device).

Claim.23 Seto does not discloses wherein the storage of the vehicle position or the vehicle positions of the possible further data at the time of exceedance of the second threshold value or within a predefined period of time after it, take place in a stationary storage medium outside of the motor vehicle, and to this end, the position data are transmitted from the motor vehicle to an infrastructure device with a wireless interface.
However, Knoop discloses wherein the storage of the vehicle position or the vehicle positions of the possible further data at the time of exceedance of the second threshold value or within a predefined period of time after it, take place in a stationary storage medium outside of the motor vehicle, and to this end, the position data are transmitted from the motor vehicle to an infrastructure device with a wireless interface (see at least fig.1, p18-19, data on the detected objects in the vehicle environment and data which characterize one's own driving behavior are stored in a nonvolatile memory device, or, using radio transmission, a traffic control center or an emergency call center is informed about the vehicle position which was determined using a satellite-supported position finding method, or the two are combined).
It would have been obvious to modify Seto to include wherein the storage of the vehicle position or the vehicle positions of the possible further data at the time of exceedance of the second threshold value or within a predefined period of time after it, take place in a stationary storage medium outside of the motor vehicle, and to this end, the position data are transmitted from the motor vehicle to an 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.